                                                                       Case 2:20-cv-00972-JAD-EJY Document 25
                                                                                                           24 Filed 11/13/20
                                                                                                                    11/12/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            3    JAMIE K. COMBS ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone:     (702) 634-5000
                                                            6    Facsimile:     (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: melanie.morgan@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Nationstar Mortgage LLC
                                                            9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10
                                                                                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 NATIONSTAR MORTGAGE LLC,                              Case No. 2:20-cv-00972-JAD-EJY
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                          Plaintiff,
                                                                                                                       STIPULATION   AND   ORDER   TO
                                                            14   v.                                                    EXTEND TIME TO FILE REPLY IN
                                                                                                                       SUPPORT    OF    MOTION   FOR
                                                            15   WESTCOR LAND TITLE INSURANCE                          CERTIFICATION   AND   TO  FILE
                                                                 COMPANY; DOES I THROUGH X; AND ROE                    OPPOSITION   TO   MOTION  FOR
                                                            16   CORPORATIONS I THROUGH X,                             PARTIAL SUMMARY JUDGMENT

                                                            17                          Defendants.                    (SECOND REQUEST) ECF No. 24

                                                            18            Nationstar Mortgage LLC (Nationstar), and Westcor Land Title Insurance Company

                                                            19   (Westcor), hereby stipulate and agree that Nationstar shall have an additional seven (7) days, up to

                                                            20   and including November 19, 2020, to file its reply in support of motion to certify questions to the

                                                            21   Nevada Supreme Court which is currently due on November 12, 2020, pursuant to ECF No. 22. The

                                                            22   motion was filed on October 15, 2020, and the response was filed on October 29. 2020.

                                                            23            The parties further stipulate that Westcor shall have an additional ten (10) days, up to and

                                                            24   including November 30, 2020, to file its opposition to Nationstar's motion for partial summary

                                                            25   judgment on coverage which is currently due on November 19, 2020, pursuant to ECF No. 22. The

                                                            26   motion was filed on October 15, 2020.

                                                            27   ///

                                                            28   ///

                                                                 55355918;1
                                                                     Case 2:20-cv-00972-JAD-EJY Document 25
                                                                                                         24 Filed 11/13/20
                                                                                                                  11/12/20 Page 2 of 2

                                                                                                  Nationstar Mortgage LLC v. Westcor Land Title Insurance Company
                                                                                                                                          2:20-cv-00972-JAD-EJY

                                                            1             This is the parties' second request for an extension of these deadlines, and is not intended to

                                                            2    cause any delay or prejudice to any party, but to grant the parties additional time to prepare their

                                                            3    briefs in light of multiple competing deadlines and obligations.

                                                            4             DATED this 12th day of November, 2020.

                                                            5
                                                                 AKERMAN LLP                                            GERRARD COX LARSEN
                                                            6
                                                                 /s/ Jamie K. Combs                                     /s/ Nathan R. Henderson
                                                            7    ARIEL E. STERN, ESQ.                                   DOUGLAS D. GERRARD, ESQ.
                                                                 Nevada Bar No. 8276                                    Nevada Bar No. 4613
                                                            8    MELANIE D. MORGAN, ESQ.                                NATHAN R. HENDERSON, ESQ.
                                                                 Nevada Bar No. 8215                                    Nevada Bar No. 13145
                                                            9
                                                                 JAMIE K. COMBS ESQ.                                    2450 St. Rose Parkway, Suite 200
                                                            10   Nevada Bar No. 13088                                   Henderson, NV 89074
                                                                 1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Las Vegas, NV 89134                                    Attorneys for Westcor Land Title Insurance
                                                                                                                        Company
                      LAS VEGAS, NEVADA 89134




                                                            12   Attorneys for Nationstar Mortgage LLC
AKERMAN LLP




                                                            13

                                                            14                                                   ORDER

                                                            15            IT IS SO ORDERED:

                                                            16                                          _________________________________________
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                            17

                                                            18                                                      11-13-2020
                                                                                                        DATED: _________________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 55355918;1
